Mr. J. Wells
concurred, as follows:
While it may seem a case of hardship upon the tenant, he covenanted to pay the rent, and he cannot avoid the covenant. One reason for the introduction of such a clause in a lease is, to protect the landlord from loss by fire, so that one who had entered into a lease of the character set forth in the record, could not avoid the samo through the burning of the building, whether occasioned by accident, negligence or design. The object of the fire-clause was, that he should guard and protect the building. It was not intended he should rebuild in case of fire, but that he should pay the rent for the full term defined in the lease, whether the building was burned or not. The terms were stringent, but he • must abide by them.